—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about October 2, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him with the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. Viewing appellant’s conduct as a whole, we find that there was ample evidence that appellant and his companion shared the common purpose of taking the victim’s property (see, Matter of Juan J., 81 NY2d 739; People v Bennett, 161 AD2d 773, lv denied 76 NY2d 852). Concur — Rosenberger, J. P., Nardelli, Wallach and Rubin, JJ.